       Case 1:20-cv-03985-KPF Document 56 Filed 12/01/20 Page 1 of 2

MEMO ENDORSED
         Case 1:20-cv-03985-KPF Document 56 Filed 12/01/20 Page 2 of 2




The Court is in receipt of Plaintiff's letter dated November 18, 2020,
withdrawing his motion for a temporary restraining order. Accordingly,
the Clerk of Court is hereby directed to terminate the motion at docket
entry 13. Plaintiff's counsel is directed to send a copy of this Order
to Plaintiff.
                                         SO ORDERED.
Dated:    December 1, 2020
          New York, New York



                                         HON. KATHERINE POLK FAILLA
                                         UNITED STATES DISTRICT JUDGE
